On Application for Rehearing
PER CURIAM.
In application for rehearing distinguished counsel for defendant vigorously protests any imputation of an admission of the continuing permanent and total disability on the part of plaintiff.
We noted in our original opinion that we considered the defense denying total and permanent disability had been abandoned. This is the approved procedure of appellate courts with respect to those issues which are not urged on appeal, but we did not intend that the expression be construed as prejudicing the defense in this respect. Rather, the technical interpretation of such abandonment by the court only has the effect of excluding such an issue or issues from consideration on this appeal.